Opinion by
Mollison, J.
In accordance with stipulation of counsel that the lumber is similar in all material respects to that the subject of United States v. F. W. Myers & Co., Inc. (24 C. C. P. A. 156, T. D. 48640) and F. W. Myers & Co., Inc. v. United States (73 Treas. Dec. 714, T. D. 49530), the claim of the plaintiff was sustained as to certain of the protests in question. As to the merchandise covered by the entries enumerated in schedule “A,” the collector was directed to reliquidate the entries on the basis of the actual number of board feet of planed, tongued, and/or grooved lumber imported, as shown on the invoices and/or the entries, or as may be calculated arithmetically from the information shown thereon. As to the merchandise covered by the entries enumerated in schedule “B,” the protests, having been abandoned, were overruled.